DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, none of the prior art fairly teaches or suggest an inkjet textile printing method comprising a step of performing direct printing on a textile by an inkjet method with an inkjet ink including an aqueous dispersion of a dye polymer having a structure derived from a dye having a xanthene skeleton, wherein the dye polymer further has a urethane bond. It is noted that the prior art teaches similar methods (see Fujie et al. US 2018/0327619). However, Fujie has been disqualified as prior art and there is no suggestion or motivation available to modify any other prior art to arrive at the instantly claimed invention. As such independent claim 1 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to independent claim 10, none of the prior art fairly teaches or suggest a coloring composition comprising an aqueous dispersion of a dye polymer having: a structure derived from a dye having a xanthene skeleton; and a urethane bond, wherein the dye polymer comprises a repeating unit represented by any one of the general formula (1-2) or (1-3): where, in the general formula (1-2), L2 and L3 each independently represent a linking group, and D1 represents a dye residue in which any one hydrogen atom has been removed from a dye having a xanthene skeleton; in the 
With respect to independent claim 12, none of the prior art fairly teaches or suggest an inkjet ink comprising an aqueous dispersion of a dye polymer having: a structure derived from a dye having a xanthene skeleton; and a urethane bond, wherein the dye polymer comprises a repeating unit represented by any one of the general formula (1-2) or (1-3): where, in the general formula (1-2), L2 and L3 each independently represent a linking group, and D1 represents a dye residue in which any one hydrogen atom has been removed from a dye having a xanthene skeleton; in the general formula (1-3), L3 represents a linking group, L4 and L5 each independently represent a single bond or a linking group, and D2 represents a dye residue in which any two hydrogen atoms have been removed from a dye represented by the following general formula (M1): where, in the general formula (M1), R201 to R210 and R212 to R215 each independently represent a hydrogen atom or a substituent, X201 represents 
With respect to independent claim 13, none of the prior art fairly teaches or suggest an inkjet ink comprising an aqueous dispersion of a dye polymer having: a structure derived from a dye having a xanthene skeleton; and a repeating unit represented by the following general formula (Z): where, in the general formula (Z), L6 represents a linking group, and M represents a hydrogen atom or a counter cation. It is noted that the prior art teaches similar inks (see Fujie et al. US 2018/0327619). However, Fujie has been disqualified as prior art and there is no suggestion or motivation available to modify any other prior art to arrive at the instantly claimed invention. As such independent claim 13 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to independent claim 19, none of the prior art fairly teaches or suggest a dye polymer comprising a repeated unit represented by any one of the general formula (1-2) or (1-3): where, in the general formula (1-2), L2 and L3 each independently represent a linking group, and D1 represents a dye residue in which any one hydrogen atom has been removed from a dye having a xanthene skeleton; in the general formula (1-3), L3 represents a linking group, L4 and L5 each independently represent a single bond or a linking group, and D2 represents a dye residue in which 
With respect to the dependent claims they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734